Exhibit 10.8

 



 

LEASE

 

THIS LEASE, made this 9th day of August, 2017, between GOLDEN STAR INVESTMENTS
CORP., a Florida corporation (hereinafter referred to as "Landlord") and NET
ELEMENT, INC., a Delaware corporation (hereinafter referred to as "Tenant"),
which terms "Landlord" and "Tenant" shall include, wherever the context admits
or requires, singular or plural, and the heirs, legal representatives,
successors and assigns of the respective parties, recites and provides as
follows:

 

GENERAL TERMS, SPECIFICATIONS AND DEFINITIONS:

 



LANDLORD:     Name: GOLDEN STAR INVESTMENTS CORP.   Notice Address: 7617 SW 102
Pl., Miami, FL 33126____   E-mail: marcogonzalez18@live.com &
d.vargas0904@gmail.com   Telephone No.: 305-582-7621 TENANT:     Name: NET
ELEMENT INC   Notice Address: 3363 NE 163 Street, Units 705     Miami Beach,
Florida  33160   E-mail: ofirer@unifiedpayments.com     Telephone No.:
786-923-0523      PREMISES: 3363 NE 163 Street, Units 705, 706 and 707     North
Miami Beach, Florida  33160



 



The Premises is deemed to consist of three office condominium units of
approximately 4,101 Sq. Ft. of rental square feet all together. It is understood
that the Premises as described is currently occupied by the Tenant and although
the rent is based on the square footage of the Premises, the Parties have no
right to any increase or decrease of the rent should the actual size of the
Premises differs from the Premises’ footage estimated herein in this Lease.

 



ADDITIONAL PREMISES: 3363 NE 163 Street, Unit 805   North Miami Beach,
Florida  33160



  

The Additional Premises is deemed to consist of one office condominium unit of
approximately 1375 Sq. Ft. of rental square feet all together. It is understood
that although the rent is based on the square footage of the Premises, the
Parties have no right to any increase or decrease of the rent should the actual
size of the Premises differs from the Premises’ footage estimated herein in this
Lease.

 



1 

 

 

PARKING: Together with the Premises and included in the Rent referenced below,
Landlord shall also rent Tenant nine (9) assigned parking spaces in the complex
for Tenant’s exclusive use and non-exclusive rights to unassigned guest parking
spaces. The Tenant assigned parking spaces are located as follows:

 

PARKING LEVEL 3: Spaces: 18, 19, 20, 21

 

PARKING LEVEL 3A: Spaces 18, 19, 20, 21, 22

 

TERM:Commencing the 1st day of August, 2017. for a term of five (5) years. and
ending the 31st day of July, 2022



 

RENT:The rent Tenant must pay Landlord under this Lease Agreement for the entire
period is EIGHT HUNDRED SIXTY ONE THOUSAND TWO HUNDRED TEN Dollars
($861,210.00.00) plus taxes. The Tenant shall pay the Rent by 60 monthly
installments of $14,353.50 each, commencing on the commencement date and on each
month thereafter due on the 1st day of the month.

 

ADDITIONAL PREMISES: The Landlord is currently renting the Additional Premises
(Unit 805) to a different company. Upon Landlord's regaining possession of the
Additional Premises from that company, Landlord and Tenant shall enter into a
New Lease for the entire premises composed of Units 705, 706, 707 and 805,
commencing on the date Landlord is able to give possession of Unit 805 to Tenant
for a new five (5) year period, ending on the last day of the 60th month
thereafter, and for a rent for the entire period of One Million Two Hundred
Thirty Two Thousand One Hundred and 00/100 Cents ($1,232,100.00) payable in 60
equal installments plus applicable tax. Any other term of the New Lease shall
remain the same as the terms of this Lease, consistent with this provision. Unit
805 shall be delivered with all furniture and fixtures currently in the unit and
Landlord agrees to provide Tenant a $20,000- allowance for leasehold
improvements to be made by Tenant in that space.

 

RIGHT TO EARLIER TERMINATE LEASE: If Landlord is unable to deliver possession of
Unit 805 on or before March 1, 2018, Tenant shall have the right to cancel this
Lease by providing, within 90 days, written notice indicating Tenant’s intention
to terminate the Lease effective August 31, 2018.

 

SECURITY DEPOSIT: The security deposit under this Lease is $20,000.00. The
security deposit is not being advanced by Tenant upon the execution of this
Lease. Instead, the security deposit shall be advanced either at the moment
Landlord regains possession of the Additional Premises (Unit 805) and a new
Lease is executed as provided in section 1.1 of this Lease, or immediately after
the expiration of the 90 day period as provided in section 4.1 of this Lease

 

RIGHT OF FIRST REFUSAL: Tenant shall have the right of first refusal to purchase
the Premises and the Additional Premises on the terms set forth in this Lease.

 



2 

 

 

CONDOMINIUM ASSOCIATION: Shall refer to The Office 163 Condominium, Inc.

 

DECLARATION: Shall refer to Declaration of Condominium, Bylaws, Regulations and
any other documents from the Condominium Association affecting the use of the
Premises.



 

1.DEMISED PREMISES:

 

In consideration of the payments of rents and other charges provided for herein
and the performance of the covenants hereinafter set forth, Landlord hereby
leases to Tenant, and Tenant hereby rents from Landlord, for the term and upon
the terms and conditions set forth in this Lease, the Premises.

 

Tenant hereby acknowledges that Tenant has inspected the aforementioned premises
and agrees to take possession of same in "AS IS" condition.

 

1.1 ADDITIONAL PREMISES: The Landlord is currently renting the Additional
Premises (Unit 805) to a different company. Upon Landlord's regaining possession
of the Additional Premises from that company, Landlord and Tenant shall enter
into a New Lease for the entire premises composed of Units 705, 706, 707 and
805, commencing on the date Landlord is able to give possession of Unit 805 to
Tenant for a new five (5) year period, ending on the last day of the 60th month
thereafter, and for a rent for the entire period of One Million Two Hundred
Thirty Two Thousand One Hundred and 00/100 Cents ($1,232,100.00) payable in 60
equal installments plus applicable tax. Any other term of the New Lease shall
remain the same as the terms of this Lease, consistent with this provision. Unit
805 shall be delivered with all furniture and fixtures currently in the unit and
Landlord agrees to provide Tenant a $20,000- allowance for leasehold
improvements to be made by Tenant in that space.

 

2.TERM OF LEASE:

 

Sunject to Section 2.1, this Lease shall be for a term of Five (5) years,
commencing on the First (1) day of August, 2017 and ending on the Thirty First
(31) day of July, 2022, hereinafter referred to as the "Lease Term".

 

2.1       RIGHT TO EARLIER TERMINATE LEASE: If Landlord is unable to deliver
possession of Unit 805 on or before March 1, 2018, as provided in Section 1.1,
Tenant shall have the right to cancel this Lease by providing, within 90 days,
written notice indicating Tenant’s intention to terminate the Lease effective
August 31, 2018.

 

3.RENTAL:

 

Subject to Section 1.1, the rent Tenant must pay Landlord under this Lease
Agreement for the entire period is EIGHT HUNDRED SIXTY ONE THOUSAND TWO HUNDRED
TEN Dollars ($861,210.00.00) plus taxes. The Tenant shall pay the Rent by 60
monthly installments of $14,353.50 each, commencing on the commencement date and
on each month thereafter due on the 1st day of the month.

 

All payments are due on the first (1st) day of each month to Landlord at Same
form of payment currently being used.  Wire transfer to:

 



3 

 

 

Biscayne Bank
2601 South Bayshore Drive, Ste. 201
Coconut Grove, FL 33133
ABA # 066015767
Beneficiary: Golden Star Investments Corp
Account #: 8101446

 

or to such other person(s) or corporation(s), and at such other place as shall
be designated by the Landlord, in writing, by notice to Tenant at least ten (10)
days prior to the next ensuing rental payment date.

 

In addition to the rental, Tenant shall, and hereby agrees to pay to Landlord
each month, a sum equal to any sales tax and tax on rentals, , now in existence
or hereafter imposed, based upon the privilege of renting the premises leased
hereunder or upon the amount of rent collected therefor. Nothing herein shall,
however, be taken to require Tenant to pay any part of the Federal and State
taxes imposed upon income received by the Landlord.

 

No abatement, diminution, reduction of rents, or other charges payable by Tenant
under this Lease shall be claimed or allowed to Tenant for any inconvenience,
interruption, cessation or loss of services, or business or otherwise caused
directly or indirectly by any present or future laws, rules, requirements,
orders, directives, ordinances or regulations of any governmental authority
having jurisdiction of the premises or by priorities, rationing or curtailment
of labor or materials or by war or by any matter or thing resulting therefrom
except as otherwise specifically provided in this Lease.

 

4.DEPOSIT AND ADVANCED RENT:

 

Security Deposit: A cash security deposit in the initial amount of $ 20,000.00.
(the "Security Deposit") is payable by Tenant to Landlord as provided in Section
4.1 and shall be held by Landlord as security against any default by Tenant in
the performance of the covenants, conditions and agreements of this Lease. The
Security Deposit may, at Landlord's option, be applied by Landlord against any
default in any of the terms, provisions, or conditions of this Lease which is
not cured within any applicable grace period. Landlord shall not be obligated to
keep the Security Deposit in a separate fund but may not commingle the Security
Deposit with its own funds. In the event Landlord applies the Security Deposit
in whole or in part against a default by Tenant, Tenant shall, upon demand by
Landlord, deposit sufficient funds to maintain the Security Deposit in the
initial amount. The failure of Tenant to maintain the Security Deposit in the
initial amount as stated shall constitute a failure to pay Rent and shall carry
with it the consequences set forth under the default provisions herein. Within
thirty (30) days after the expiration of the term hereof, the Security Deposit,
if not applied toward the payment of Rent in arrears or toward the payment of
damages suffered by Landlord by reason of Tenant's breach of this Lease, is to
be returned to Tenant. Landlord may, in its sole discretion, put the Security
Deposit in an interest bearing account. In such an event, all interest earned
thereon shall be retained by Landlord. In no event shall the Security Deposit be
deemed to be liquidated damages for any default by Tenant hereunder.

 



4 

 

 

4.1 SECURITY DEPOSIT: The security deposit under this Lease is $20,000.00. The
security deposit is not being advanced by Tenant upon the execution of this
Lease. Instead, the security deposit shall be advanced either at the moment
Landlord regains possession of the Additional Premises (Unit 805) and a new
Lease is executed as provided in section 1.1 of this Lease, or immediately after
the expiration of the 90 day period as provided in section 2.1 of this Lease. If
the Landlord is able to deliver possession of Unit 805 as provided in Section
1.1, then the $20,000 allowance specified therein shall be used to cover for
Tenant’s security deposit. Since the allowance is only applicable in case Unit
805 is rented to Tenant prior to March 1, 2018, in case Landlord is unable to
deliver possession of Unit 805 as specified in Section 1.1 and Tenant did not
provide Landlord with the termination letter as provided in Section 2.1, the
Tenant shall pay the security deposit within 10 days after the expiration of the
said 90 day period.

 

5.UTILITIES AND OTHER SERVICES:

 

Tenant shall be solely responsible for, and shall promptly pay, all charges for
utilities and other services, including but not necessarily limited to,
electricity, air conditioning, heat, water, sewer, gas and waste collection.
Should said charges for utilities or services at any time remain due or unpaid
for a period of five (5) days after Tenant has been notified in writing that the
same shall have become due, the Tenant will be in default of this Lease and the
Landlord may avail itself of any or all legal remedies.

 

Should any services or utilities that are provided by the Condominium be
interrupted due to causes beyond Landlord’s reasonable control, Landlord shall
not be responsible for any such interruption.

 

6.USE OF THE DEMISED PREMISES

 

Tenant shall use the demised Premises for the purpose of conducting legal
business. Tenant covenants and agrees that Tenant will not use the Demised
Premises for any other purpose than as herein set forth, and will not use the
same for any unlawful purpose or for any use which will contravene or be in
violation of existing laws or regulations of any governmental body.

 

7.NON-PAYMENT:

 

Tenant agrees: (I) that Tenant will promptly pay said rent at the times and
place stated above; (2) that Tenant will pay all charges for work performed on
order of Tenant, and any other charges that accrue under this Lease; and (3)
that, if any part of the rent or the above mentioned charges shall remain due
and unpaid for ten (10) days after written notice to Tenant that the same are
due and payable, the Landlord shall have the option of declaring the balance of
the entire rent for the entire rental term of this Lease to be immediately due
and payable, and Landlord may then proceed to collect all of the unpaid rent
called for by this Lease by distress or otherwise, or Landlord may proceed to
avail itself of any legal remedies. However, any amount Tenant shall be liable
for under this paragraph shall be reduced by any payments Landlord receives from
any other tenant that occupies the Premises if Tenant has vacated due to a
default, for the period from the date Tenant vacates the premises until the
natural expiration of this Lease. Landlord may also charge eighteen percent
(18%) over any amount Tenant owes to landlord after five (5) days written notice
to Tenant that the same are due and payable.

 



5 

 

 

8.NON-COMPLIANCE;

 

In the event that Tenant fails to comply with any of Tenant's obligations under
this Lease other than payment of rent or other charges, and the Tenant does not
begin to correct said non-compliance within seven (7) days following written
notice to the Tenant from the Landlord specifying the non-compliance and
demanding correction, the Landlord may terminate this Lease and avail itself of
any and all legal remedies, including those remedies referred to in Section 7
hereinabove.

 

9.TRADE FIXTURES, ALTERATIONS, ADDITIONS AND IMPROVEMENTS:

 

The Tenant shall not make, or cause to be made, any alterations additions or
improvements, or to install or cause to be installed any air-conditioning units,
doors, partitions, trade fixtures, exterior signs, floor coverings, interior or
exterior lighting, plumbing fixtures, shades or awnings, or make any changes to
the Demised Premises without first obtaining the Landlord's written approval and
consent, which consent shall not be unreasonably withheld. The Tenant shall
present to the Landlord plans and specifications for such work at the time the
approval is sought.

 

Any alterations, additions, improvements or installations made by Tenant must be
approved in advance by the Landlord and must be performed by licensed
individuals or companies and in accordance with the South Florida Building Code.
All work shall be subject to supervision and approval by Landlord.

 

The Tenant shall not make any structural alterations in, or additions to, the
Demised Premises. If structural alterations become necessary because of the
application of laws or ordinances, or of the directions, rules or regulations of
any regulatory body to the business carried on by the Tenant, or because of any
act or default on the part of the Tenant, or because the Tenant has overloaded
any electrical or other facility, the Tenant shall make such structural
alterations at its own cost and expense, after first obtaining the Landlord's
and Condominium's approval of plans and specifications, and furnishing such
indemnification against liens, costs, damages and expenses as the Landlord may
reasonably require.

 

All additions, alterations and improvements made in or to the Demised Premises
shall become the property of the Landlord, and shall be surrendered with the
premises at the termination of this Lease. The Tenant shall have the right to
remove its movable trade fixtures, provided that the Tenant repairs any damage
caused by such removal.

 

10.INSURANCE:

 

Tenant shall during the Term, at Tenant's cost and expense, keep in full force
and effect a policy of public liability insurance, including workmen's
compensation coverage, and property damage insurance, with respect to all
matters which arise in connection with Tenant's operation of the Premises. The
limits of public liability coverage shall not be less than $1,000,000.00 per
occurrence, $1,000,000.00 general aggregate. The insurance policy or policies
shall name Landlord, Landlord's managing agent and Tenant as insureds, and shall
contain a clause that the insurer will not cancel or change insurance coverage
without first giving Landlord thirty (30) days' prior written notice of same.
The insurance shall be underwritten by a company or companies approved by
Landlord, and a copy of the policy or policies and of the certificate(s) of such
insurance and all endorsements thereto or replacements thereof, shall be
delivered to Landlord immediately upon their issue. All policies of insurance
mentioned in the above paragraph shall contain the following endorsements: (i)
that such insurance may not be cancelled or amended with respect to Landlord
except upon fifteen (15) days' prior written notice from the insurance company
to Landlord, sent by certified or registered mail; (ii) that Tenant shall be
solely responsible for the payment of all premiums under such policy and that
Landlord shall have no obligation for the payment thereof; (iii) that in the
event of payment of any loss covered by such policy, Landlord shall be paid
first by the insurance company for its loss; and (iv) an express waiver of any
right of subrogation by the insurance company against Landlord, the Tenant
hereby expressly waiving any such right of subrogation for any reason or
occurrence whatsoever. Tenant agrees to deliver to Landlord Certificates or
Memoranda of Insurance of all policies of insurance to be procured by Tenant
within ten (10) days of the inception of such policies and; at least ten (10)
days prior to the expirations of any such policy, Tenant shall deliver to
Landlord Certificates or Memoranda of Insurance evidencing the renewal thereof.
The minimum limits of any insurance coverage to be maintained by Tenant
hereunder shall not limit Tenant's liability under the indemnity contained in
this paragraph or elsewhere hereunder.

 



6 

 

 

11.MORTGAGING, ASSIGNING, SUB-LETTING BY TENANT:

 

Tenant agrees not to mortgage, to pledge or to encumber, the said premises, in
whole or in part, without first obtaining written consent of the Landlord, which
consent may be unreasonably withheld. Tenant agrees not to assign or to
sub-lease the said premises, in whole or in part, without first obtaining
written consent of the Landlord, which consent shall not be unreasonably
withheld or delayed. In the event that Landlord shall give consent to a
Mortgage, Pledge, or Encumbrance of Tenant's leasehold interest, Tenant will,
nevertheless, remain liable for the performance of all of the terms, covenants
and conditions of this Lease, including but not limited to, the payment of rent;
further, each Sub-Lease Agreement shall state on its face that it is subject and
subordinate to the terms of this Lease.

  

12.RIGHT OF FIRST REFUSAL.

 

The Landlord, in case it wishes to sell the premises to an unrelated party,
shall first offer to sell the premises to the Tenant. The Landlord shall make
the offer to sell by giving notice to the Tenant. The notice shall state the
exact price and all other terms and conditions of the proposed sale (the
"Proposal"). The Tenant shall respond by giving written notice within 15
business days of receiving the Proposal (the “Offer Period”). The Tenant’s
response shall either accept the offer for the same price and terms, counter
offer or reject the offer. If the Tenant does not respond within the Offer
Period or if the Tenant rejects the Proposal or the counteroffer is rejected,
the Landlord may sell the premises to any other party, on same price and terms
as in the Proposal. If, within twelve (12) months after the Proposal the price
and/or terms for the sale change, or a counteroffer is presented from a third
party to acquire the premises, Landlord shall notify Tenant of those new price
and/or terms, and Tenant shall have three (3) business days to accept acquiring
the property on those new terms. This procedure shall be followed each time the
price and/or terms change. Should a new price and/or terms are offered after the
expiration of the twelve (12) months from the Proposal, a new notice shall be
given to Tenant as if once had not been given before. This Tenant’s right of
first refusal shall terminate together with this agreement, either by its
natural expiration or for any other reason. This right of first refusal shall
also be terminated if tenant is in material default under this Agreement.

  



7 

 

 

13ABANDONMENT:

 

If during the term of this Lease Tenant shall abandon; vacate or remove from the
premises the major portion of the goods, wares, equipment or furnishings usually
kept on said premises, or shall cease doing business in said premises, or shall
suffer the rent to be in arrears. Landlord may, at its option, upon 10 days
written notice to Tenant, cancel this Lease, in the manner stated in paragraph
sixteen (16) hereof, or Landlord may enter said premises as the agent of Tenant,
without being liable in any way therefor, and re-let the premises with or
without any furniture that may be therein, as the agent of Tenant, at such
reasonable price and such reasonable terms and for such duration of time as the
Landlord may determine, and receive the rent therefor, applying the same to the
payment of the rent due by these presents, and if the full rental herein
provided shall not be realized by Landlord over and above the expenses to the
Landlord of such re-letting, Tenant shall pay any deficiency.

 

14BANKRUPTCY:

 

It is agreed between the parties hereto that if Tenant shall be adjudicated
bankrupt or insolvent or take the benefit of any Federal reorganization or
composition proceeding, or make a general assignment or take the benefit of any
insolvency law, or if Tenant's leasehold interest under this Lease shall be sold
under any execution or process of law, or if a Trustee in Bankruptcy or a
Receiver be appointed or elected or had for Tenant (whether under State or
Federal laws), or if said premises shall be abandoned or deserted, or if Tenant
shall fail to perform any of the covenants or conditions of this Lease on
Tenant's part to be performed, or if this Lease or the term thereof be
transferred or passed or devolve upon any persons, firms, officer or Corporation
other than Tenant by the death of the Tenant,, operation of law or otherwise,
then and in such events, this Lease and the term of this Lease, at the
Landlord's option, shall expire and end five (5) days after Landlord has given
Tenant written notice (in the manner hereinabove provided) of such act,
condition or default, and Tenant hereby agrees immediately then to quit and
surrender said premises to Landlord; but this shall not impair or affect the
Landlord's right to maintain Summary Proceedings for the recovery of the
possession of the demised Premises in all cases provided for by law. If the term
of this Lease shall be so terminated, Landlord may immediately, or at any time
thereafter, re-enter or re-possess the premises and remove all persons and
property therefrom without being liable for trespass or damages.

 

15ATTORNEY'S FEES:

 

If the Tenant defaults in the performance of any of the covenants of this Lease
and by reason thereof the Landlord employs the services of an attorney to
enforce performance of the covenants by the Tenant, to evict the Tenant, to
collect monies due by the Tenant, or to perform any service based upon said
default, then, in any of the said events, the Tenant does hereby agree to pay a
reasonable attorney's fee and all reasonable expenses and costs incurred by the
Landlord pertaining thereto and in enforcement of any remedy available to the
Landlord.

 



8 

 

 

16SURRENDER OF PREMISES:

 

Tenant agrees to surrender to Landlord, at the end of the term of this Lease
and/or upon any cancellation of this Lease, said demised Premises in as good
condition as said premises were at the beginning of the term of this Lease,
ordinary wear and tear, and damage by lire and windstorm or other acts of God,
excepted. Tenant agrees that, if Tenant does not surrender to Landlord at the
end of the term of this Lease, or upon any cancellation of the term of this
Lease, said demised Premises, then Tenant will pay to Landlord all damages that
Landlord may suffer on account of Tenant's failure to so surrender to Landlord
possession of said demised Premises, and will indemnify and save Landlord
harmless from and against all claims made by any succeeding tenant of said
premises against Landlord on account of delay of Landlord in delivering,
possession of said premises to said succeeding tenant so far as such delay is
occasioned by failure of Tenant to so surrender said premises. In addition, the
rental payment for any period Tenant fails to surrender to Landlord said demised
Premises, shall be the same plus an additional half (1 + ½) of the rental
payment Tenant was obligated to pay under this Lease in the month preceding the
date the Lease terminated.

 

17MAINTENANCE:

 

Tenant shall be solely responsible for the maintenance of the interior of the
Demised Premises,. Tenant agrees to keep the interior of said premises in good
and substantial repair and clean condition at Tenant's own expense. If the
premises become infested with vermin, Tenant, at its sole cost and expense,
shall cause said premises to be exterminated from time to time..

 

If the Tenant refuses or neglects to repair properly as required hereunder, and
to the reasonable satisfaction of the Landlord, as soon as reasonably possible
after written demand, Landlord may make such repairs without liability to the
Tenant for any loss or damage which may accrue to the Tenant's equipment,
fixtures, or other property, or to the Tenant's business by reason thereof, and
upon completion thereof, the Tenant shall pay the Landlord's cost for making
such repairs, upon presentation of invoice therefor, as additional rent.

 

18INDEMNIFY LANDLORD:

 

In consideration of the said premises being leased to Tenant for the above
rental, Tenant agrees that Tenant, at all times, will indemnify and keep
harmless Landlord from all losses, damages, liabilities, and expenses, which may
arise or be claimed against Landlord and be in favor of any persons, firms, or
corporations for which any injuries or damages to the person or property of any
persons, firms or corporations, consequent upon, or arising from, the use or
occupancy of said premises by Tenant, or consequent upon, or arising from, any
acts, omissions, neglect or fault of Tenant, his agents, servants, employees,
licensees, visitors, customers, patrons, or invitees, or consequent upon, or
arising from Tenant's failure to comply with any laws, statutes, ordinances or
regulations as herein provided; and agrees that Landlord shall not be liable to
Tenant for any damages, losses or injuries to the persons or property of Tenant
which may be caused by the acts, omissions, neglect or faults of any persons,
firms or corporations, except when such injury, loss or damage results from
negligence of Landlord, its agents or employees, and that Tenant will indemnify
and keep harmless Landlord from all damages, liabilities, losses, injuries or
expenses which may arise or be claimed against Landlord and be in favor of any
persons, firms or corporations for any injuries or damages to the person or
property of any persons, firms or corporations, where said injuries or damages
arose about or upon said premises as a result of the negligence of Tenant, his
agents, employees, servants, licensees, visitors, customers, patrons and
invitees. All personal property placed or moved into the Demised Premises shall
be at the risk of Tenant or other owner thereof, and Landlord shall not be
liable to Tenant for any damage to said personal property.

 



9 

 

 

In case Landlord shall be made a party to any litigation commenced against
Tenant, then unless an aspect of the litigation involves Landlord negligence,
Tenant shall protect and hold Landlord harmless and shall pay all costs,
expenses and reasonable attorney's fees incurred or paid by Landlord in
connection with such litigation.

 

19FIRE OR CASUALTY:

 

In the event the demised Premises shall be destroyed or so damaged or injured by
fire or other casualty, not intentionally or negligently caused by the Tenant,
its employees, invitees, vendors, visitors or any other person, animal or thing
in the premises with expressed or implied invitation of the Tenant, during the
term of this Lease, whereby the same shall be rendered untenantable, then
Landlord shall have the right to render such demised Premises tenantable by
repairs within ninety (90) days therefrom, if said premises are not rendered
tenantable within said time, it shall be optional with either party hereto to
cancel this Lease. The cancellation herein mentioned shall be evidenced in
writing. During any time that the demised Premises are untenantable due to
causes set forth in this paragraph, the rent or a just and fair proportion
thereof shall be abated.

 

20EMINENT DOMAIN:

 

If there shall be taken during the term of this Lease any part of the Demised
Premises, other than a part not interfering with maintenance, operation or use
of the Demised Premises. Landlord may elect to terminate this Lease or to
continue same in effect. If Landlord elects to continue the Lease, the rental
shall be reduced in proportion to the area of the Demised Premises so taken and
the Landlord shall repair any damage to the Demised Premises resulting from such
taking. If any part of the Demised Premises is taken by condemnation or eminent
domain, the Tenant may elect to terminate this Lease or to continue same in
effect and, if Tenant elects to continue this Lease, the rental shall be reduced
in proportion to the area of the Demised Premises so taken, and Landlord shall
repair any damage to the Demised Premises resulting from such taking. If all of
the Demised Premises are taken by condemnation or eminent domain, this Lease
shall terminate on the date of the taking. All sums awarded or agreed upon
between Landlord and the condemning authority for the taking of the interest of
Landlord and/or Tenant, whether as damages or as compensation, and whether for
partial or total condemnation, will be the property of Landlord. If this Lease
should be terminated under any provisions of this paragraph, rental shall be
payable up to the date that possession is taken by the taking authority and
Landlord will refund to Tenant any prepaid unaccrued rent less any sum or amount
then owing, by Tenant to Landlord.

 



10 

 

 

21LIENS:

 

Tenant further agrees that Tenant will pay all liens of Tenant’s contractors,
subcontractors, mechanics, laborers, materialmen, and other items of like
character, and will indemnify Landlord against all expenses, costs and charges,
including bond premiums for releases of liens and attorney's fees reasonably
incurred in and about the defense of any suit in discharging the said premises
or any part thereof, from any liens, judgments or encumbrances caused or
suffered by Tenant. In the event any such lien shall be made or filed, Tenant
shall bond against, or discharge the same, within ten (10) days after the same
has been made or filed. It is understood and agreed between the parties hereto
that the expenses, costs and charges above referred to shall be considered as
additional rent due and shall be included in any lien for rent.

 

The Tenant herein shall not have any authority to create any liens for labor or
material on the Landlord's interest in the Demised Premises and all persons
contracting with the Tenant for the destruction or removal of any facilities or
other improvements or for the erection, installation, alteration or repair of
any facilities or other improvements on or about the Demised Premises, and all
materialmen, contractors, mechanics, and laborers, are hereby charged with
notice that they must look only to the Tenant and to the Tenant's interests in
the Demised Premises to secure the payment of any bill for work done or material
furnished at the request or instruction of Tenant.

 

22SUBORDINATION, ESTOPPEL CERTIFICATE AND ATTORNMENT:

 

The Tenant agrees that this Lease shall be subordinate to any mortgages or the
lien resulting from other method of financing or re-financing, now or hereafter
enforced against the land and buildings of which the Demised Premises are a
part, or upon any buildings hereafter placed upon the land of which the Demised
Premises are a part, and to all advances made or hereafter to be made upon the
security thereof. No further instrument of subordination shall be required by
any mortgagee. However, the Tenant, upon request of any party in interest, shall
execute promptly such reasonable instrument or certificates that do not
negatively impact Tenant’s rights under this Lease to carry out the intent
hereof as shall be required by the Landlord. If, ten (10) days after the date of
a written request by the Landlord to execute such instruments, the Tenant shall
not have executed the same, the Landlord may, at its option, cancel this Lease
without incurring any liability on account thereof, and the term hereby granted
is expressly limited accordingly.

 

Within ten (10) days after request therefor by the Landlord, or in the event
that upon any sale, assignment or hypothecation of the Demised Premises and/or
the land thereunder by the Landlord, an Estoppel Certificate shall be required
from the Tenant, the Tenant agrees to deliver, in recordable form, an Estoppel
Certificate to any proposed mortgagee or purchaser or to the owner certifying,
if such be the case, that this Lease is in full force and effect, and that there
are no defenses or offsets thereon or stating those claimed by the Tenant.

 

The tenant shall, in the event any proceedings are brought for the foreclosure
of, or in the event of exercise of the power of sale under any mortgage made by
the owner covering the demised Premises, attorn to the purchaser upon any such
foreclosure or sale, and recognize such purchaser as the Landlord under this
Lease so long as the new landlord continues to abide by its obligations under
the Lease.

 



11 

 

 

23TENANT'S PROPERTY:

 

The Tenant shall be responsible for, and shall pay before delinquency, all
municipal, county or state taxes assessed during the term of this Lease against
any leasehold interest or personal property of any kind, owned by or placed in,
upon or about the Demised Premises.

 

The Landlord shall not be liable for any damage to property of the Tenant or of
others located on the Demised Premises, nor for the loss of, or damage to, any
property of the Tenant or of others by theft or otherwise. The Landlord shall
not be liable for any injury or damage to persons or property resulting from
fire, explosion, falling plaster, steam, gas, electricity, water, rain or leaks
from any part of the Demised Premises, or from the pipes, appliances or plumbing
works, or from the roof, street or sub-surface, or from any other place, or by
dampness or by any other cause of whatever nature unless such loss, damage or
injury is occasioned by the negligent acts or omissions of Landlord. The
Landlord shall not be liable for any such damage caused by other tenants or
persons in the Demised Premises, occupants of adjacent property, or the public,
or caused by operations in construction of any private, public or quasi-public
work. The Landlord shall not be liable for latent defect in the Demised
Premises. All property of the Tenant kept or stored on the Demised Premises
shall be so kept or stored at the risk of the Tenant only, and the Tenant shall
hold the Landlord harmless from any claims arising out of damage to the same,
including subrogation claims by the Tenant's insurance carriers, unless such
damage shall be caused by the willful act or gross neglect of the Landlord.

 

The Tenant shall give immediate notice to the Landlord in case of fire or
accident in the Demised Premises or in the building of which the premises are
apart, or of defects therein or in any fixtures or equipment.

 

24WASTE, GOVERNMENTAL REGULATIONS:

 

The Tenant shall not commit, or suffer to be committed, any waste upon the
Demised Premises, or any nuisance. The Tenant shall, at its sole cost and
expense, comply with all of the requirements of all county, municipal, state,
federal and other applicable governmental authorities, now in force or which may
hereafter be in force, pertaining to the said premises, and shall faithfully
observe in the use of the premises, all municipal and county ordinances and
state and federal statutes now in force, or which may hereafter be in force.

 

25EXCULPATION:

 

Tenant agrees that it shall look solely to the estate and property of the
Landlord in the land and building of which the Demised Premises are a part for
the collection of any judgment (or any other judicial process) requiring the
payment of money by Landlord in the event of any default or breach by the
Landlord with respect to any of the terns, covenants and conditions of this
Lease to be observed and performed by the Landlord and no other property or
estates of Landlord shall be subject to levy, execution or other enforcement
procedures for the satisfaction of the Tenant's remedies.

 

26ASSIGNMENT OF CHATTELS:

 

Tenant hereby pledges and assigns to Landlord as security for the payment of any
and all rent or other sums or amounts provided for herein, all of the furniture,
fixtures, goods and chattels of Tenant which shall be, or may be, brought or put
on or into the said premises but excluding computer equipment and Point of Sale
Terminals and equipment located on the Premises, and Tenant agrees that said
lien may be enforced by distress, foreclosure:. or otherwise, at the election of
the Landlord. Tenant hereby expressly waives and renounces for himself and
family, any and all homestead exemption rights he may now have or hereafter
acquire under or by virtue of the Constitution and the laws of the State of
Florida, or of any other state, or of the United States, as the payment of said
rental or any other obligation or damage that may accrue under the terms of this
Lease.

 



12 

 

 

27WAIVER:

 

Failure of Landlord to declare any default immediately upon occurrence thereof,
or delay in taking any action in connection therewith, shall not waive such
default, but Landlord shall have the right to declare any such default at any
time and take such action as might be lawful or authorized hereunder in law and/
or in equity. No waiver by Landlord, of a default by Tenant shall be implied,
and no express waiver by Landlord shall affect any default other than the
default specified in such waiver and that only for the time and extension
therein stated.

 

No waiver of any term, provision, condition or covenant of this Lease by
Landlord shall be deemed to imply or constitute a further waiver by Landlord of
any other term, provision, condition or covenant of this Lease. The rights and
remedies created by this Lease are cumulative and the use of one remedy shall
not be taken to exclude or waive the right to the use of another.

 

28RIGHT OF ENTRY:

 

Landlord, or any of its agents, shall have the right to enter the demised
Premises during all reasonable hours and upon reasonable notice to Tenant,
except in case of emergency, to examine the same or to make such repairs,
additions or alterations as may be deemed necessary for the safety, comfort, of
preservation thereof, or of said building, or to exhibit said Demised Premises
at any time within ninety (90) days before the expiration of this Lease. At all
times, Landlord shall do so in a manner least disruptive to Tenant. Said right
of entry shall likewise exist for the purpose of removing placards, signs,
fixtures, alterations, or additions which do not conform to this Lease. In order
to accomplish the purposes set out in this paragraph, the Tenant agrees to
provide the Landlord with a copy of any key needed to gain access to the
premises.

 

29NOTICES:

 

Any notice given Landlord as provided for in this Lease shall be sent to
Landlord by registered mail, addressed to Landlord at 7617 sw 102 Pl Miami, Fl
33173. Any notice to be given Tenant under the terms of this Lease shall be in
writing to the office of the Tenant in the said premises. Either party, from
time to time, by such notice, may specify another address to which subsequent
notice shall be sent.

 

30RULES AND REGULATIONS:

 

Tenant agrees to comply with all reasonable rules and regulations Landlord may
adopt from time to time for operation of said premises and protection and
welfare of the premises, its tenants, visitors and occupants.

 



13 

 

 

31INSURANCE INCREASES:

 

If the Landlord's insurance premiums exceed the standard premium rates because
the nature of Tenant's operation results in extra-hazardous exposure, then
Tenant shall, upon receipt of an appropriate invoice from Landlord, reimburse
Landlord for such increase in premiums. It is understood and agreed between the
parties hereto that any such increase in premiums shall be considered as
additional rent due and shall be included in any lien for rent.

  

32CONDITION OF PREMISES

 

Tenant hereby acknowledges that Tenant has fully inspected the Demised Premises
and agrees to take possession of said premises in its "as is condition". Taking
possession of the said Demised Premises by Tenant shall be conclusive evidence
against Tenant that the premises were in a condition acceptable and satisfactory
to Tenant.

 

33QUIET POSSESSION:

 

Upon payment by Tenant of the rents herein provided and upon the observance and
performance of all terms, provisions, covenants and conditions on Tenant's part
to be observed and performed, Tenant shall, subject to all of the terms,
provisions, covenants and conditions of this Lease, peaceably and quietly hold
and enjoy the Demised Premises for the term hereby demised.

 

34SUCCESSORS AND ASSIGNS:

 

All terms, provisions, covenants and conditions to be observed and performed by
Tenant shall be applicable to, and binding upon, Tenant's respective heirs,
administrators, executors, successors and assigns, subject however, to the
restrictions as to assignment or subletting by Tenant as provided herein. All
expressed covenants of this Lease shall be deemed to be covenants running with
the land.

 

35SEVERABILITY:

 

If any term, provision, covenant or condition of this Lease, or the application
thereof to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Lease, or the application of such term,
provision, covenant or condition to persons or circumstances other than those as
to which it is held invalid or unenforceable, shall not be affected thereby, and

 

each term, provision, covenant and condition shall be valid and be enforceable
to the fullest extent permitted by law. This Lease shall be construed in
accordance with the laws of the State of Florida.

 

36TIME:

 

It is understood and agreed between the parties hereto that time is the essence
of all the terms, provisions, covenants and conditions of this Lease.

 

37DEFINITIONS AND PARAGRAPH HEADINGS:

 

The terms "Landlord" and "Tenant" as herein contained shall include singular
and/or plural, masculine, feminine and/or neuter, heirs, successors, executors,
personal representatives and/ or assigns, wherever the context so requires or
admits. The terms, provisions, covenants and conditions of this Lease are
expressed in the total language of this Lease and the paragraph headings are
solely for the convenience of the reader and are not intended to be all
inclusive.

 



14 

 

 

38TENDER AND DELIVERY OF LEASE INSTRUMENT:

  

Submission of this instrument for examination does not constitute an offer,
right of first refusal, reservation of or opinion for the Demised Premises. This
instrument becomes effective as a Lease upon execution and delivery by both
Landlord and Tenant.

 

39HAZARDOUS MATERIALS:

 

Tenant shall not permit or cause the Demised Premises to be used for the
handling, storage, transportation or disposal of hazardous or toxic materials.
Tenant shall be responsible for any clean-up as a result of the use, handling,
storage, transportation or disposal of hazardous or toxic materials.

 

40WRITTEN AGREEMENT:

 

This Lease contains the entire agreement between the parties hereto and all
previous negotiations leading thereto, and it may be modified only by an
agreement in writing, signed and sealed by Landlord and Tenant. No surrender of
the Demised. Premises, or of the remainder of the terms of this Lease, shall be
valid unless accepted by Landlord, in writing. Tenant acknowledges and agrees
that Tenant has not relied upon any statement, representation, prior written or
prior or contemporaneous oral promises, agreements or warranties, except such as
are expressed herein.

 

DATED at Miami, Miami-Dade County, Florida, this 9th day of August , 2017.

 



    Tenant Witnessed By:         Net Element, Inc. /s/ Jonathan New A Delaware
corporation /s/ Jeffrey Ginsberg     /s/ Oleg Firer   Title: CEO          
Landlord Witnessed By:       Golden Star Investments Corp. /s/ Alejandro Vargas
Barriga A Florida corporation /s/ Luisa Barriga     /s/ Jaime Vargas   Title:
Pdte. Golden Star  





 



15 

 